                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DNISION

                                  NO. 5:20-CR-00418-D-2



  UNITED STATES OF AMERICA
                                                             ORDER TO SEAL
      v.


  TRAVIS KEVIN HILL



       On motion of the Defendant, Travis Kevin Hill, and for good cause shown, it is hereby

ORDERED that [DE 57] be sealed until otherwise ordered by the Court, except that copies may

be provided to the United States Attorney's Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This _JJ_ day of November, 2020.




                                    JANffiSC. DEVER III
                                    United States District Judge




           Case 5:20-cr-00418-D Document 59 Filed 11/13/20 Page 1 of 1
